               Case 2:19-cv-00600-RSM Document 28 Filed 04/16/21 Page 1 of 2




 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 8
 9       UNITED STATES OF AMERICA, ex rel.                   Case No. C19-600-RSM
10       AHMED BASHIR,
                                                             ORDER GRANTING PLAINTIFF’S
11                     Plaintiff,                            COUNSEL’S MOTION TO WITHDRAW
                                                             AND STAYING CASE FOR 60 DAYS
12                          v.
13
         THE BOEING COMPANY, et al.,
14
                       Defendants.
15
16
             This matter comes before the Court on Plaintiff’s Counsel’s Motion to Withdraw filed by
17
     Pablo Rojas and Kristina M. Infante of the law firm Podhurst Orseck, P.A. (collectively
18
19   “Podhurst Orseck”) and local counsel Beth E. Terrell. Dkt. #26.1 Plaintiff’s counsel moves to

20   withdraw based on “irreconcilable differences” with Plaintiff Ahmed Bashir. Id. at 1. Plaintiff,
21
     acting pro se, has filed a response asking the Court to temporarily deny his counsel’s Motion to
22
     Withdraw and allow 90 days for Plaintiff to obtain substitute counsel. Dkt. #27 at 2.
23
24           Under this district’s local rules, courts ordinarily permit an attorney to withdraw until 60

25   days before the discovery cut-off in a civil case. Local Rules W.D. Wash. LCR 83.2(b). Given
26   that case deadlines have not yet been set in this matter, Plaintiff’s counsel moved to withdraw
27
     1
28    Counsel’s motion also names attorney Steven C. Marks as counsel for Plaintiff, but the Court notes that
     Mr. Marks has not appeared in this matter.

     ORDER GRANTING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW AND
     STAYING CASE FOR 60 DAYS - 1
              Case 2:19-cv-00600-RSM Document 28 Filed 04/16/21 Page 2 of 2




     more than 60 days before the discovery deadline. Accordingly, the Court GRANTS Plaintiff’s
 1
 2   Counsel’s Motion to Withdraw.

 3          The Court also finds it appropriate to stay this case to allow Plaintiff sufficient time to
 4
     secure new counsel. Plaintiff has failed to show good cause warranting a 90-day stay. This
 5
     matter has been pending since April 23, 2019, and Plaintiff and his counsel were aware of the
 6
 7   United States’ notice of election to decline intervention since as early as January 29, 2021. See

 8   Dkts. #1, #24. Accordingly, the Court finds a 60-day stay appropriate, after which point case
 9   deadlines will be set and Plaintiff must comply with the Court’s order dated March 5, 2021. See
10
     Dkt. #25 (Ordering Plaintiff to serve on Defendants a copy of the Complaint, the United States’
11
     Notice of Declination, and the Court’s Order dated March 5, 2021).
12
13          Accordingly, the Court hereby finds and ORDERS:

14          (1) Plaintiff’s Counsel’s Motion to Withdraw, Dkt. #26, is GRANTED. Pablo Rojas,
15   Esq., and Kristina M. Infante, Esq., of the law firm Podhurst Orseck, P.A., and local counsel Beth
16
     E. Terrell, Esq., are allowed to withdraw from this matter and no longer represent Plaintiff.
17
            (2) Plaintiff’s Request for Stay is GRANTED IN PART. All further proceedings are
18
19   stayed for sixty (60) days from the date of this Order. Case deadlines will be set when Plaintiff

20   appears with new counsel or when the stay expires, whichever occurs first.
21
            (3) Plaintiff shall keep the Court informed of his current contact information, currently
22
     listed as: 2252 Packing Iron Drive, Frisco, Texas 75036, (937) 477-6527.
23
24          DATED this 16th day of April, 2021.

25
26
27
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
28

     ORDER GRANTING PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW AND
     STAYING CASE FOR 60 DAYS - 2
